Citation Nr: 1520838	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-46 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a right leg/hamstring disorder.

4.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability.

5.  Entitlement to an effective date prior to March 31, 2009, for the award of service connection for a psychiatric disability.

6.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.  This case was initially before the Board in February 2014, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection for right foot and right leg/hamstring disorders, increased evaluation, to include entitlement to TDIU, for a psychiatric disability, and the earlier effective date claim for his psychiatric disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in his favor, the evidence of record demonstrates that the Veteran's hypertension had its initial manifestation during service and has been continuous since that time.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the instant decision grants service connection for hypertension, no further discussion of VCAA compliance of those issues is required at this time.  This decision represents a full award of benefits able to be awarded on appeal as to that issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

On appeal, and particularly in his March 2013 hearing, the Veteran has averred that his hypertension began during military service; specifically, he testified that his hypertension began within the last year of military service, though it was not diagnosed until after discharge at the Chicago VA Medical Center in 1979.  The Veteran indicated that he was told by military doctors at that time that he had a blood pressure reading higher than normal; he was also told to alter his diet, lose weight, and reduce his salt intake.  The Veteran also submitted a statement from his spouse in November 2010 which indicated that he was diagnosed with hypertension in 2004, shortly after beginning to be treated by VA.

The Veteran's service treatment records do not demonstrate any treatment for, complaints of, notations of, or diagnosis of hypertension; the Veteran's blood pressure reading on his March 1979 separation examination was 132/80.  The Board additionally notes two episodes of reported dizziness in March 1978 and December 1978.

The Board notes that the Veteran's VA treatment records from 2009 through 2015 demonstrate diagnosis of and continued treatment with medications for hypertension throughout those records.  Likewise, the Veteran's private treatment records also demonstrate diagnosis of and treatment for hypertension.  

Significantly, there is a July 2012 formal finding of unavailability for any Chicago VA Medical Center records from May 1, 1979 through December 31, 1999.  

The Veteran underwent a VA hypertensive examination in April 2014, at which time he was diagnosed with hypertension beginning in 2004.  On examination, the Veteran reported

that he developed dizziness on active duty in the [United States Air Force].  At that time, he stat[ed] that he was advised to watch his weight and cholesterol and to limit his salt intake.  He report[ed] that he was put on a diet while in basic training.  He report[ed] that a firm diagnosis of hypertension was established in 2004 when he suffered a syncopal episode while at work.  He stat[ed] that he has been treated for hypertension since then.  He stat[ed] that he does not remember the name of his medication.  He testifi[ed] that he takes the medication faithfully.  

After examination, the examiner-a physician-opined as follows:  

C[laims] file was reviewed. . . . The Veteran has developed hypertension.  He is currently manifesting with essential hypertension.  It is less likely as not that the hypertension had its onset during the Veteran's period of active duty service.  Rationale: At this time there is insufficient documentary evidence to say that the Veteran's current hypertensive condition had its onset during the Veteran's period of active duty service.  Exit examination conducted March 9, 1979 reveals that the Veteran did have hypertension upon separation with the military.  (Emphasis added.)

The AOJ attempted to clarify the foregoing opinion in January 2015.  The AOJ, however, did not obtain an addendum opinion from the April 2014 examiner, but rather obtained an addendum opinion from a different examiner, who did not examine the Veteran and who was not a physician but rather a physician's assistant.  The January 2015 examiner opined as follows:

Per the Remand, there is an indication that near the end of service, this Veteran was told that his blood pressure was too high.  He was advised to alter his diet.  He was not prescribed medication at that time.  He further states that within one year of separation he was diagnosed with [hypertension] and started on medications.  The question at hand then is, is there a nexus between his service and his diagnosis of [hypertension] within one year?  While [hypertension] is a slowly developing condition, a review of multiple entries in the [service treatment records] do not show a consistent trend towards hypertension in service.  An elevated [blood pressure] is not the same as a diagnosis of [hypertension].  A diagnosis of [hypertension] is made after serial [blood pressure] readings done at the same time each day for a period of several days showing a consistently elevated reading.  This examiner did not see notes in that regard.  As well, this Veteran's period of service was limited to two years.  With [hypertension] being a slowly developing condition, even if this Veteran was shown to have [hypertension] while in service (which he was not) it may be argued that that condition[] start began prior to Induction. . . . It is the opinion of this examiner that this Veteran's [hypertension] is less likely than not incurred in or caused by the claimed in service injury, illness, or event.

Based on the foregoing evidence, and by resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted at this time.  The Veteran is presumed sound on entrance into military service as hypertension was not "noted" on his enlistment examination.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's diagnosis of hypertension is also conceded in this case and the first element of service connection has been met.  Respecting the second and third elements of service connection, the Board finds that those elements are also satisfied.  

Specifically, the Board finds competent and extremely credible the Veteran's statements that he was told to alter his diet and limit his salt intake during service in connection with being told that he had a higher blood pressure reading than normal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

While it appears that the April 2014 examiner opined negatively that the Veteran's hypertension was due to service, that examiner specifically noted that the Veteran's blood pressure reading on his separation examination revealed hypertension upon separation from service.  The Board finds this finding by that physician to be incredibly significant and probative in this case.  

While the January 2015 examiner opines that it is less likely than not that the Veteran's hypertension began during service, the Board finds that opinion to be less probative than the April 2014 examiner's opinion for a number of reasons.  

First, that examiner did not state that he reviewed the claims file, but rather appears to have just read the Board's remand and looked at the service treatment records; he also did not address the March 1978 and December 1978 service treatment records demonstrating dizziness during service.  Secondly, the January 2015 examiner is a physician's assistant rather than a physician like the April 2014 examiner was.  And lastly and most importantly, the January 2015 examiner did not examine the Veteran as the April 2014 examiner did.  

For those reasons, the Board finds that the probative value of the January 2015 examiner's opinion is significantly less than that of the April 2014 examiner's opinion.  

When weighing the probative value of the April 2014 examiner's opinion noting hypertension on separation from service, the Veteran's extremely competent and credible lay statements regarding his service, what he was told during service, and the onset of his hypertensive symptomatology against the probative value of the January 2015 examiner's opinion, the Board is compelled to find that the probative value vastly weighs in favor of a finding that the evidence demonstrates that the Veteran's hypertension was incurred in or initially manifested during military service and has been continuous since that time.  

Accordingly, service connection for hypertension is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(b), (d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

As an initial matter, in February 2014, the Board noted that a previously denied claim for depression should be reconsidered de novo under 38 C.F.R. § 3.156(c), as new service department records were obtained after the previous denial of a claim of service connection for depression.  The Board subsequently remanded that claim at that time.  During the remand, service connection for a mood disorder with psychotic features was awarded in an October 2014 rating decision; a 50 percent evaluation for that disability was assigned effective March 31, 2009-the date the Veteran's claim to reopen service connection for depression was received.  

In a statement received March 2015, the Veteran indicated that he wished to have an increase in his mental health disability rating because he was discharged from several jobs as a result of his symptomatology.  The Board construes this statement as a notice of disagreement with the assigned evaluation for his psychiatric disability, to include an intertwined claim of TDIU which is a part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Veteran also "request[ed] . . . [the Board] to increase [his] granted award amount."  The Board construes this statement to be a notice of disagreement with the assigned effective date of service connection for his psychiatric disability, as an earlier effective date would "increase his granted award amount."  Specifically, the Board notes that the AOJ did not appear to contemplate the effect of the Board's determination-that new service department records were received and that a de novo review of the claim was appropriate-under 38 C.F.R. § 3.156(c) had on the assignment of an effective date for the award of service connection in this case.  

As a timely notice of disagreement with issues of increased evaluation his psychiatric disability, to include entitlement to TDIU, and an earlier effective date for the award of service connection for his psychiatric disability have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of an earlier effective date and an increased evaluation, to include entitlement to TDIU, claims related to his service-connected psychiatric disability are remanded at this time.

With respect to the previously remanded right foot and leg/hamstring claims, the Board instructed in February 2014 that the Veteran be afforded VA examinations of those claimed disorders; such was accomplished in April 2014.  During those examinations, the Veteran was diagnosed with right tarsal tunnel syndrome and a right asymptomatic hamstring strain.  The examiner opined as follows with respect to the right foot disorder:

The Veteran has developed a right foot disorder.  This examiner's diagnosis is right tarsal tunnel syndrome.  Is it less like as not that the right tarsal tunnel syndrome had its onset during the Veteran's period of active service; or, was any such disorder caused by an incident or event that occurred during service.  Rationale: At this time, there is insufficient documentary evidence to say that the Veteran's current right foot condition had its onset during the Veteran's period of active duty service; or was any such disorder caused by any incident or event that occurred during service.

The examiner additionally opined as to the right leg/hamstring disorder as follows:

The Veteran has developed a right hamstring disorder.  This examiner's diagnosis is right hamstring strain, asymptomatic.  Is it less like as not that the right hamstring strain, asymptomatic had its onset during the Veteran's period of active duty service.  Rationale: At this time, there is insufficient documentary evidence to substantiate the Veteran's claim that the present condition is related to an event that occurred during service.  C[laims] file review could not establish chronicity of the right hamstring condition to say that it is related to an in service incident at this time.  

The Board finds that both of those opinions are inadequate at this time, because the examiner did not provide an adequate rationale for those opinions; the examiner was asked by the Board to specifically discuss March 1978, May 1978, and June 1979 service treatment records with respect to both of those disorders.  The examiner failed to even mention those service treatment records in his opinion.  Moreover, the examiner failed to discuss any of the lay statements made by the Veteran in the claims file or on examination, specifically with respect to the continuity of symptomatology and chronicity of those symptoms to service, which the Board notes that the examiner inaccurately noted was absent.  

In January 2015, the AOJ attempted to clarify those opinions; however, instead of obtaining an addendum opinion from the same examiner who was a physician, the AOJ obtained an addendum opinion from a physician's assistant who did not examine the Veteran; incidentally, the January 2015 also did not address the Veteran's lay evidence of continuity of symptomatology from service.

Accordingly, the Board finds that the obtained opinions are inadequate, particularly in light of the Board's previous remand instructions; those claims are remanded in order for new VA examinations to be afforded to the Veteran with an appropriate physician.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise) see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the issues of entitlement to an effective date prior to March 31, 2009, for an award of service connection for a psychiatric disability; entitlement to an increased evaluation for his psychiatric disability; and, entitlement to TDIU; with respect to the earlier effective date claim, the AOJ should specifically address the effect of the Board's previous determination-under 38 C.F.R. § 3.156(c)-has on the assigned effective date for the award of a psychiatric disability in this case.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the West Los Angeles VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his right foot and right leg/hamstring disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any right foot and leg/hamstring disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the right foot and leg/hamstring disorders found, including tarsal tunnel syndrome, right hamstring strain, and any arthritic or other conditions thereof.  

For any diagnosed right foot and/or right leg/hamstring disorders found, including right tarsal tunnel syndrome and right hamstring strain, the examiner should opine whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the noted muscle strain in the left leg/hamstring after running in March 1978, and complaints of left hamstring pain in May 1978 and June 1978.  The examiner should additionally address the photograph that the Veteran submitted with him on crutches during military service.  

The examiner must address: (1) all three of the above noted documents in the Veteran's service treatment records and the photograph as requested; and, (2) the Veteran's and his spouse's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner is reminded that the Veteran is competent to report injuries and symptoms that occurred during military service.

The examiner should also address the previous April 2014 examination report, the January 2015 examiner's addendum opinion, as well as any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right foot and right leg/hamstring disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


